DETAILED ACTION
1. Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks filed 9/2/21. Claims 1-2, 5, 7, 12-16, 18- 19, 21, 23, 25, 27-30 and 32-33 are pending. Claims 1-2, 5, 7, and 12-16 stand rejected and claims 18-19, 21, 23, 25, 27-30 and 32-33 are withdrawn from consideration.
3. The Office acknowledges the interview summary filed 9/2/21.
Rejections Withdrawn
 4. The rejection of claims 1, 2 and 5 under 35 U.S.C. § 102(a)(1) as anticipated by Makridis et al. (World Journal of Surgery, Vol. 18, pages 481-487, 1994) as evidenced by Intron A (https://www.centerwatch.com/directories/1067-fda-approved- drugs/listing/3 65 8-intron-a-interferon-alfa-2b-recombinant) is withdrawn Applicants arguments are deemed persuasive.
5. The rejection of claims 1, 2, 7 and 12-16 stand rejected under 35 U.S.C. § 102(a)(1) as anticipated by Hadeel Khallouf et al. (Journal of Immunotherapy, Vol. 35, pages 245-253, 2012) is withdrawn Applicants arguments are deemed persuasive.
6. The rejection of claims 1, 2, 5 and 7 stand rejected under 35 U.S.C. § 103 as unpatentable over Makridis is withdrawn Applicants arguments are deemed persuasive.
Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8a. Claims 1, 5, 7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buechner et al. (J. AM. Acad. Dermatol.., 1991; 24: 731-4, IDS of 7/24/19) in view of Ortaldo et al., (In. J. Cancer (1983) vol.31, 285-289. IDS of 7/30/19)
The reference teaches that HLA-DR staining could not be observed on tumor cells (p.732, col.1, last paragraph). This partially meets the limitation of claims 1. This also partially meets the limitation of claim 12 because the claims states that the patient is selected based upon having a reduced HLA expression. Immunohistologic changes in the skin lesions at the sites of previous basal cell carcinoma suggest that intra lesional st paragraph). This meets partially the limitation of claim 7. Following optimal doe of interferon alpha-2 (p.732, col.2, 4th paragraph).considerable number of HLA-DR+ cells were found (p.733, col.1, first paragraph). This meets partially the limitation of claim 5.However, the NK cell activation by IFN-alpha is not disclosed.
Ortaldo et al. teaches the boosting of cytotoxic effect by IFN-alpha against K-562 cells (HLA negative), which are derived from patients with chronic myeloid leukemia in blast crisi (p.286, col.1, col. 2, Figure 1). Several doses of IFN-alpha was used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Buechner et al with that of Ortaldo et al. to treat cancer. Specifically, Buechner et al. teaches IFN-2b treatment of basal cell carcinoma. The reference teaches the effect of T cell on immune response. In addition, Ortaldo et al. teaches the stimulation of NK-cells by IFN-alpha and boosting of the same at low IFN concentration. It would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

8a. Claims 1, 2 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buechner et al. (J. AM. Acad. Dermatol.., 1991; 24: 731-4, IDS of 7/24/19) as evidenced by Ulvestad et  al (1994), Immunoloby, Vol. 82, 535-541, in view of Doveil et al. (1995), Dermatology, 191, 234-239, IDS of 7/24/19.
The reference teaches that HLA-DR staining could not be observed on tumor cells (p.732, col.1, last paragraph). This partially meets the limitation of claims 1. This also partially meets the limitation of claim 12 because the claims states that the patient is selected based upon having a reduced HLA expression. Immunohistologic changes in the skin lesions at the sites of previous basal cell carcinoma suggest that intra lesional interferon alpha-2b acts on tumor cells by enhancement of local T-cell –mediated immune response (abstract). This partially meets the limitation of claims 13 and 14. This reference disclosed the purpose of this study was to determine the efficacy of low-dose recombinant interferonalfa-2b in the treatment of BCC and to characterize the cellular immune reaction that leads to tumor regression (p.731, col. 1, 1st paragraph). This meets partially the limitation of claim 7. Following optimal doe of interferon alpha-2 (p.732, col.2, 4th paragraph).considerable number of HLA-DR+ cells were found (p.733, col.1, first paragraph). This meets partially the limitation of claim 5. However, the reference does not disclose the class of HLA and the use of anti-tumor agent.
Ulvestad et al teaches the HLA class II molecules (HLA-DR, -DP, -DQ) (see tiltle and introduction).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Buechner et al ., as evidenced by Ulvestad et  al with that of Doveil et al. et al. to treat cancer. Specifically, Buechner et al. teaches IFN-2b treatment of basal cell carcinoma. The reference teaches the effect of T cell on immune response. In addition, Doveil et al. teaches the combination therapy using interferon alpha and DTIC. It would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 112
9. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-2, 5, 7, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “an amount sufficient to expand” in claim 1 is a relative term which renders the claim indefinite. The term “an amount sufficient to expand” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Likewise, sub-therapeutic amount is also disclosed. In the absence of these amounts the claims are indefinite.
Conclusion
	10. No claims are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645